UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 21-6415


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

AMANDA ATKINSON,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Charleston. Irene C. Berger, District Judge. (2:18-cr-00225-17)


Submitted: June 29, 2021                                            Decided: July 2, 2021


Before HARRIS, RICHARDSON, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Amanda Atkinson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Amanda Atkinson appeals the district court’s order denying her motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We review a district

court’s denial of a motion for compassionate release for an abuse of discretion. United

States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Atkinson, No. 2:18-cr-00225-17 (S.D.W. Va. Mar. 11, 2021). We dispense

with oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2